Citation Nr: 9930467	
Decision Date: 10/25/99    Archive Date: 10/29/99

DOCKET NO.  95-07 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for seizures of the 
left hand.

3.  Entitlement to service connection for a gastrointestinal 
disability.

4.  Entitlement to service connection for toxic hepatitis.

5.  Entitlement to service connection for toxic erythroderma.

6.  Entitlement to a rating in excess of 10 percent for the 
service connected hypertension.

7.  Entitlement to a rating in excess of 10 percent for the 
service connected gastric ulcer disease.

8.  Entitlement to a rating in excess of 10 percent for the 
service connected residuals of traumatic brain injury with 
myofascial pain syndrome secondary to a closed head injury.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Jeffrey A. Pisaro, Counsel


INTRODUCTION

The veteran had active service from July 1981 to January 
1993.

This appeal arises from an August 1993 rating decision of the 
Chicago, Illinois Regional Office (RO) which granted service 
connection for hypertension and assigned a 10 percent 
evaluation; gastric ulcer disease for which a 10 percent 
rating was assigned; and for residuals of traumatic brain 
injury and myofascial pain syndrome secondary to a closed 
head injury for which a noncompensable evaluation was 
assigned.  A notice of disagreement was received in October 
1993.  Also received in October 1993 was written statement 
showing that the veteran had relocated to California; 
thereafter, the veteran's appeal has been handled by the Los 
Angeles RO.  

By rating decision in December 1994, a 10 percent rating was 
assigned for residuals of traumatic brain injury and 
myofascial pain syndrome secondary to a closed head injury.  
A statement of the case was issued in January 1995 and a 
substantive appeal regarding the proper evaluation to be 
assigned for the three service connected disabilities was 
received in February 1995.

By rating decision in October 1996, entitlement to service 
connection for left hand seizures, toxic erythroderma, toxic 
hepatitis, a back disability and a gastrointestinal 
disability were denied.  A notice of disagreement was 
received in November 1996 and a statement of the case was 
issued in August 1997.  An appeal to the Board was perfected 
relative to these service connection issues with the receipt 
of a substantive appeal later in August 1997.

In July 1998, the case was remanded from the Board to the RO 
to afford the veteran a Travel Board hearing.  The veteran 
appeared and testified at a Travel Board hearing in July 1999 
before the undersigned member of the Board.

The Board also notes that the issues of whether ratings in 
excess of 10 percent are warranted for the service connected 
hypertension, gastric ulcer disease, and residuals of 
traumatic brain injury with myofascial pain syndrome 
secondary to a closed head injury are the subject of the 
remand section of this decision.  


FINDINGS OF FACT

1.  All available relevant evidence necessary for an 
equitable disposition of the veteran's appeal regarding the 
claim of entitlement to service connection for seizures of 
the left hand has been obtained by the RO.

2.  Seizures of the left hand were manifest to a compensable 
degree during the veteran's initial post service year.

3.  The veteran has presented no competent medical evidence 
to show that he currently suffers from a back disability, 
claimed as a disability of the thoracic region of the spine.

4.  The veteran's claim of entitlement to service connection 
for a back disability, claimed as a disability of the 
thoracic region of the spine, is not plausible.

5.  The veteran has presented no competent medical evidence 
to show that he currently suffers from a gastrointestinal 
disability.

6.  The veteran's claim of entitlement to service connection 
for a gastrointestinal disability is not plausible.

7.  The veteran has presented no competent medical evidence 
to show that he currently suffers from toxic hepatitis.

8.  The veteran's claim of entitlement to service connection 
for toxic hepatitis is not plausible.

9.  The veteran has presented no competent medical evidence 
to show that he currently suffers from toxic erythroderma.

10.  The veteran's claim of entitlement to service connection 
for toxic erythroderma is not plausible.


CONCLUSIONS OF LAW

1.  Seizures of the left hand may be presumed to have been 
incurred during active military service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 1991); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (1999).

2.  The claim of entitlement to service connection for a back 
disorder is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

3.  The claim of entitlement to service connection for a 
gastrointestinal disorder is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

4.  The claim of entitlement to service connection for toxic 
hepatitis is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

5.  The claim of entitlement to service connection for toxic 
erythroderma is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  Factual background.

The service medical records show that in April 1988, the 
veteran complained of a 2 week history of neck pain.  There 
was pain on the right posterior side of the neck with full 
range of motion.  The assessment was posterior neck pain of 
unknown etiology.  

In May 1990, the veteran complained of a pulled right upper 
arm muscle that was injured while he was doing the obstacle 
course.  The veteran denied having any neck, shoulder, or 
back pain.  The assessment was right triceps strain.

In October 1991, the veteran was seen for a stiff and painful 
neck.  There was no history of trauma.  A history of neck 
strain that occurred once a month, but not this bad, was 
reported.  X-rays were normal with flattening of the normal 
lordosis.  The assessment was cervical strain.  

A March to April 1992 report from Scripps Memorial Hospital 
shows that the veteran was transported from the Camp 
Pendleton emergency department where he was taken after being 
involved in a motor vehicle accident.  He was found to have 
sustained a closed head injury in the accident.  CT scans 
brought with the veteran revealed multiple punctuate 
hemorrhages throughout the cerebral hemispheres with 
subarachnoid blood beneath the occipital lobes over the 
tentorium.  The veteran had been paralyzed and intubated 
pharmacologically prior to arrival.  An intracranial pressure 
monitoring bolt was placed shortly after arrival.  On 
examination, there was an 8 cm. laceration over the left 
anterior tibial region, and a road burn over the left upper 
extremity and left elbow.  Peripheral pulses were full and 
equal throughout.  On examination of the extremities, there 
were no venous cords, tenderness, cyanosis or edema.  The 
abdomen was soft, flat and non-tender without masses or 
hepatosplenomegaly.  The veteran began to respond to noxious 
stimulus.  He thereafter responded to commands in all four 
extremities and he was extubated.  He was transferred out of 
intensive care and he gradually became more alert.  The 
discharge diagnoses were severe closed head injury and 
aspiration pneumonitis.

An April 1992 medical board report shows that the veteran had 
been admitted to the Naval Hospital in San Diego with a 
diagnosis of a closed head injury following a motor vehicle 
accident.  A CT scan of the head demonstrated multiple 
intracranial hemorrhages and a small subarachnoid hemorrhage 
between the occipital lobe.  The diagnosis was closed head 
injury secondary to motor vehicle accident.  

In August 1992, the veteran complained of pain in all the 
joints of the right side of the body that started after the 
March 1992 automobile accident.  The pain was dull and 
constant.  Neurological testing was negative.  The assessment 
was probable fibromyalgia.  In September 1992, the veteran 
had neck and shoulder pain.  

A September 1992 medical board report shows that the veteran 
had been evaluated for residual cognitive deficits secondary 
to his history of brain injury.  It was documented that the 
veteran had difficulties with short-term memory, abstraction, 
concentration, and sequential tasking.  General physical 
examination at the time of discharge was unremarkable with 
normal motor range of motion and sensory findings throughout.  
The veteran also developed episodic bilateral shoulder and 
joint aching pain.  The pain was associated with activity.  
The diagnoses were traumatic brain injury secondary to closed 
head trauma and myofascial pain syndrome secondary to 
traumatic brain injury.  

On VA neurology examination in May 1993, cranial nerves 5, 7, 
9, 10, 11 and 12 were all intact with no motor or sensory 
deficit found.  The diagnosis was residuals of closed head 
injury.  

On VA orthopedic examination in May 1993, it was noted that 
there was no history of any bone fractures and examination of 
the trauma area was negative.  The diagnosis was a history of 
closed head injury.

On VA general medical examination in May 1993, complaints 
included getting a knot in the middle of the back on the left 
side usually about 2:00 in the afternoon, particularly if the 
veteran was sitting and playing cards.  He was not currently 
experiencing any pain which was typical early in the day.  He 
reported that all the joints on the right side of the body 
would hurt at times, but not currently.  For the last year, 
the veteran reported having indigestion every day.  There was 
no regurgitation or vomiting.  He reported having a burning 
sensation in the abdomen and throat a couple of hours after 
eating.  There were no bowel changes.  

On examination of the digestive system, the abdomen was flat 
with no masses, tenderness or rigidity.  The veteran stood 
erect with his shoulders and pelvis level.  There was slight 
flattening of the thoracic curve.  Muscle tone and 
development were excellent.  With straight knees, fingertip 
bend was within 2 inches of the floor.  The veteran was able 
to return to an upright position without any problem.  In a 
seated position, forward flexion was to 70 degrees, extension 
was to 35 degrees, and bilateral rotation was to 80 degrees.  
All movements were without pain or discomfort.  The upper and 
lower extremities showed full range of motion and good 
strength with no dysfunction found.  On neurological 
examination, Romberg and Babinski were negative.  Heel, toe 
and tandem gait were normal.  Coordination was good.  Tendon 
reflexes were intact.  No paresthesia was found.  The 
diagnoses were residuals of traumatic brain, closed head 
type; history of myofascial pain syndrome, not found today on 
examination; essential hypertension; and probable peptic 
ulcer disease of the gastric antrum.

On VA gastrointestinal examination in February 1994, the 
veteran complained of pain of all of the joints of the body 
since an inservice accident.  Sensation was decreased over 
the right shoulder laterally.  Right grip was 105 pounds and 
left grip was 95 pounds.  The veteran was right handed.  The 
abdomen was flat.  Rectal examination was negative and 
hemoccult testing was negative.  The diagnoses were multiple 
joint pains following head injury; sensory neuropathy of the 
right shoulder; mild osteoarthritis of the left hip; 
arthralgias of the right knee, shoulder, wrist and ankle; and 
possible post ulcerous deformity of the duodenal bulb at the 
base.  

On VA neurology examination in March 1994, the veteran 
complained of dyslexia.  Reportedly, the veteran had twitches 
of the left thumb and forefinger at least once a day that the 
veteran could stop by voluntary movement of that arm.  He was 
also dizzy when standing occasionally.  Cranial nerves II 
through XII were intact bilaterally.  Motor examination 
showed normal bulk and tone with no pronator drift.  Strength 
was 5/5 in all four extremities.  On sensory examination, 
there was decreased pinprick sensation of the right upper and 
lower extremities and trunk.  All other sensations were 
normal.  There was no gross impairment of the motor or 
sensory modalities of the cranial nerves.  The diagnoses were 
status post closed head injury with retrograde and some 
anterograde amnesia; subjective cognitive impairment not 
manifested on rough mental status examination; occasional 
vertigo which was improving; and involuntary movements of the 
left hand.  

Of record are VA outpatient treatment notes from May 1993 to 
August 1997.  Relevant notations are as follows.

In August 1993, the veteran was being treated for 
disabilities to include arthritis, dizzy spells, hearing 
trouble, high blood pressure, and depression.  

In November 1993, it was noted that the veteran was very 
frustrated over his limitations following his accident.  He 
could not sit still or concentrate after the accident and he 
found his left thumb and forefinger twitching when he would 
lay down to sleep at night.  

In August 1994, it was noted that the veteran had had 
intermittent twitching of the left hand since the accident.  
This condition had been better lately, but it could last 
several hours.  The impression was probable spasm related 
twitching and rule out simple partial twitching.  A September 
9, 1994 electroencephalograph (EEG) report shows that the 
veteran was referred to rule out seizures.  Intermittent 
twitching of the fingers of the left hand had been seen by 
the referring physician and partial seizures were suspected.  
The impression was a normal EEG.  An EEG performed on 
September 22, 1994 resulted in an impression of being 
questionably normal.  One episode of rhythmic right temporal 
Theta activity was seen lasting four seconds without clinical 
change.  Clinic correlation was advised.  Several days later 
on September 26, a quantitative EEG was interpreted as being 
normal.

In March 1995, it was noted that two EEG's had been normal 
and a sleep deprived EEG showed four seconds of rhythmic 
activity.  The impressions were probable status post seizures 
of the left hand.  The veteran was started on Dilantin for 2 
weeks.  In May 1995, left hand twitching was still present.  
At the end of May 1995, the veteran was seen for status post 
head trauma with simple partial seizures.  He was off 
Dilantin due to fatigue and started on Tegretol.  Reportedly, 
left hand twitching had decreased significantly with left 
thumb twitches occurring only occasionally.  The veteran 
reported feeling high on Tegretol and he wanted to be taken 
off seizure medication.  The assessment was partial simple 
seizures, improved on medications and poor tolerance to 
Tegretol.  

On June 13, 1995, it was noted that the veteran had a 3 year 
history of simple partial seizures.  A typical episode 
involved twitching of the fingers of the left hand that 
lasted a couple of minutes.  The last episode occurred 2 
weeks before.  

A June 16 to June 19, 1995 VA hospital report shows that the 
veteran had been newly diagnosed with simple partial seizures 
of the left hand.  He had been started on Tegretol 
approximately 3 weeks before.  The veteran had a lot of sun 
exposure at work.  He did not know about sun exposure and 
Tegretol sensitivity.  The veteran's face was beet red and he 
had an erythematous rash over approximately 90 percent of his 
body.  Tegretol was withheld on admission.  

Due to the benign nature of the seizures and the negative 
EEG's in the past, it was felt that there would be no risk to 
the veteran by holding his antiseizure medication.  The 
diagnoses were Tegretol induced toxic erythroderma and 
Tegretol induced toxic hepatitis.

On June 27, 1995, it was noted that the veteran was refusing 
all anti-seizure medication.  The assessment was partial 
seizure disorder, status post Tegretol induced liver enzyme 
elevation.  On June 29, the impression was resolved Tegretol 
induced erythroderma and hepatitis.  It was noted that the 
veteran should avoid Tegretol.  

In February 1997, a list of disorders that the veteran was 
being treated for included questionable seizures.  

At the July 1999 Travel Board hearing, the veteran testified 
that he had told a physician at Balboa Navy Hospital during 
service about his left hand twitching, that he was unable to 
control his bowels although he was not receiving treatment, 
that he had a chronic back problem of the thoracic spine area 
that was related to myofascial pain syndrome, that left hand 
seizures started after the automobile accident, that no 
physician had rendered a nexus opinion between left hand 
seizures and the veteran's service, and that he was told that 
toxic erythroderma and hepatitis were acute conditions that 
had resolved but that he was unable to give blood due to 
hepatitis and he still sunburned more easily then before.



II.  Analysis.

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if preexisting such service, was 
aggravated by service.  38 U.S.C.A. § 1131 (West 1991); 38 
C.F.R. § 3.303(a) (1999).  Where a veteran served 90 days or 
more during a period of war and epilepsy becomes manifest to 
a degree of ten (10) percent or more within 1 year from date 
of termination of such service, such disease shall be 
presumed to have been incurred in service even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991); 
38 C.F.R. §§ 3.307, 3.309 (1999).  Service connection will be 
granted for a disability that is proximately due to or the 
result of a service connected disease or injury.  38 C.F.R. 
§ 3.310(a) (1999).  With chronic disease shown as such in 
service so as to permit a finding of service connection, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. § 
3.303(b) (1999).  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1999).  

A claimant seeking benefits under a law administered by the 
Secretary of the Department of Veteran Affairs shall have the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  The Secretary has the duty to assist a claimant in 
developing facts pertinent to the claim if the claim is 
determined to be well grounded.  38 U.S.C.A.  § 5107(a).  
Thus, the threshold question to be answered is whether the 
veteran has presented a well grounded claim; that is a claim 
which is plausible.  If he has not presented a well grounded 
claim, his appeal must fail, and there is no duty to assist 
him further in the development of his claim as any such 
additional development would be futile.  Murphy v. Derwinski, 
1 Vet. App. 78 (1990).  

With regard to the claim of service connection for seizures 
of the left hand, the Board finds that the veteran's claim is 
well grounded.  That is, he has presented a claim which is 
plausible within the meaning of 38 U.S.C.A. § 5107(a).  The 
Board is also satisfied that no further assistance is 
required to comply with the duty to assist under 38 U.S.C.A. 
§ 5107(a).  

The veteran sustained a head injury in an automobile accident 
during service.  He contends that he currently suffers from 
seizures of the left hand that are related to this head 
injury.  The veteran has reported that seizures started 
following the accident.  The medical record shows that the 
veteran did not complain of seizures during the May 1993 VA 
neurology examination.  This report of examination, however, 
was extremely brief and it did not even report the veteran's 
complaints.  VA outpatient treatment records which start in 
May 1993, show that the veteran reported in November 1993 
that he was very frustrated over his limitations following 
the accident to include twitching of the left thumb and 
forefinger.  On VA neurology examination in March 1994, 
complaints included twitches of the left hand.  The diagnoses 
included involuntary movement of the left hand.  Intermittent 
twitching of the left hand since the accident was noted in 
August 1994 and EEG testing was performed.  Thereafter, the 
veteran was diagnosed with simple partial seizures of the 
left hand in early 1995 and a course of medications was 
provided.  

The medical record demonstrates the presence of simple 
partial seizures of the left hand no later than the initial 
post service year.  When epilepsy becomes manifest to a 
degree of ten (10) percent or more within 1 year from date of 
termination of service, such disease shall be presumed to 
have been incurred in service even though there is no 
evidence of the disease during the period of service.  Under 
Diagnostic Code 8911, epilepsy, petit mal, a minor seizure 
consists of a brief interruption in consciousness or 
conscious control associated with staring or rhythmic 
blinking of the eyes or nodding of the head, or sudden 
jerking movements of the arms, trunk or head.  A 10 percent 
evaluation is warranted for a confirmed diagnosis of epilepsy 
with a history of seizures.  In this case, the evidence 
supports a finding that the veteran's simple partial seizures 
of the left hand were present within the initial post service 
year to a compensable degree under DC 8911.  Accordingly, 
entitlement to service connection for seizures of the left 
hand is warranted.  

With regard to the issues of entitlement to service 
connection for toxic hepatitis, toxic erythroderma, a back 
disability and a gastrointestinal disability, the Board finds 
that the veteran has not presented well grounded claims.  
Thus, there is no duty to assist the veteran in the 
development of these claims.  38 U.S.C.A. § 5107(a).

To sustain a well grounded claim, the claimant must provide 
evidence demonstrating that the claim is plausible; mere 
allegation is insufficient.  Tirpak v. Derwinski, 2 Vet. App. 
609 (1992).  The determination of whether a claim is well 
grounded is legal in nature.  King v. Brown, 5 Vet. App. 19 
(1993).  A well grounded claim is a plausible claim, one 
which is meritorious on its own or capable of substantiation.  
Such a claim need not be conclusive but only possible to 
satisfy the initial burden of 38 U.S.C.A. § 5107(a).  Murphy 
v. Derwinski, 1 Vet.  App. 78, 81 (1990).  To be well 
grounded, a claim must be accompanied by supportive evidence, 
and such evidence must justify a belief by a fair and 
impartial individual that the claim is plausible.  Where the 
determinative issue involves a question of either medical 
causation or diagnosis, medical evidence is required to 
fulfill the well grounded claim requirement of 38 U.S.C.A. § 
5107(a).  Lathan v. Brown, 7 Vet. App. 359 (1995).

Establishing service connection generally requires medical 
evidence of a current disability, see Rabideau v. Derwinski, 
2 Vet. App. 141 (1992); medical or, in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between 
the claimed in-service disease or injury and the present 
disease or injury.  See Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table); see also Epps v. Gober, 126 F.3d 1464, 1468 (Fed. 
Cir. 1997) (expressly adopting definition of well- grounded 
claim set forth in Caluza, supra), petition for cert. filed, 
No. 97-7373 (Jan. 5, 1998); Heuer v. Brown, 7 Vet. App. 379 
(1995); Grottveit v. Brown, 5 Vet. App. 91 (1993).  
Alternatively, under 38 C.F.R. § 3.303(b) (1999), service 
connection may be awarded for a "chronic" condition when: (1) 
a chronic disease manifests itself and is identified as such 
in service (or within the presumption period under 38 C.F.R. 
§ 3.307 (1999)) and the veteran presently has the same 
condition; or (2) a disease manifests itself during service 
(or during the presumptive period) but is not identified 
until later, there is a showing of continuity of 
symptomatology after discharge, and medical evidence relates 
the symptomatology to the veteran's present condition.  See 
Savage v. Gober, 10 Vet. App. 488, 495-98 (1999).

The veteran has contended that he has a back disability of 
the thoracic region (See Travel Board transcript at p. 9) 
resulting from the inservice accident or, in the alternative, 
that this disability is related to the service connected 
myofascial pain syndrome; that he has a gastrointestinal 
disability that is manifested by an inability to control his 
bowel movements (See transcript p. 13); and that he further 
seeks service connection for toxic hepatitis and toxic 
erythroderma that are the result of the administration of the 
drug Tegretol for treatment of left hand seizures.  

The medical evidence does not support the veteran's claim for 
any of the additional disabilities under appeal.  The medical 
record does not include a diagnosis of a gastrointestinal 
disability or a disability of the thoracic region of the 
spine.  Parenthetically, although service connection for 
disability of the thoracic spine is being denied herein, the 
Board notes that symptoms relative to the thoracic region of 
the spine will be considered as part of the grant of service 
connection for myofascial pain syndrome if they are shown to 
be associated with that disability.  The evaluation of 
myofascial pain syndrome is the subject of the remand section 
of this decision.  

With regard to toxic hepatitis and toxic erythroderma, VA 
outpatient and inpatient records from June 1995 show that the 
veteran was treated for these conditions that were the result 
of the administration of Tegretol for hand seizures.  In late 
June 1995, Tegretol induced hepatitis and erythroderma had 
resolved.  Thereafter, the veteran has avoided Tegretol and 
there is no medical evidence of any residual disability.  
Thus, as there is no basis in the record to establish the 
current presence of a thoracic spine disability, a 
gastrointestinal disability or residual disability due to 
toxic hepatitis or toxic erythroderma, there can be no valid 
claim relative to any of these claims.  Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992); and Brammer v. Derwinski, 
3 Vet. App. 223 (1992).  

The only evidence that would support the veteran's claim of 
service connection for these additional disabilities is found 
in his statements and testimony; however, lay evidence is 
inadequate to establish a medical diagnosis.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Consequently, the veteran 
has not met the initial burden under 38 U.S.C.A. § 5107(a) of 
presenting a well grounded claim of service connection for a 
back disability, a gastrointestinal disability, toxic 
erythroderma, and toxic hepatitis.  


ORDER

Entitlement to service connection for seizures of the left 
hand is granted.

As a well grounded claim has not been presented, entitlement 
to service connection for a back disability is denied.

As a well grounded claim has not been presented, entitlement 
to service connection for a gastrointestinal disability is 
denied.

As a well grounded claim has not been presented, entitlement 
to service connection for toxic hepatitis is denied.

As a well grounded claim has not been presented, entitlement 
to service connection for toxic erythroderma is denied.





REMAND

The veteran contends that the RO erred by failing to grant a 
rating in excess of 10 percent for hypertension, a rating in 
excess of 10 percent for gastric ulcer disease and a rating 
in excess of 10 percent for residuals of traumatic brain 
injury with myofascial pain syndrome.

In the case of Esteban v. Brown, 6 Vet. App. 259 (1994), the 
Court determined that an appellant was entitled to separate 
ratings for residuals of an injury to include painful scars 
as the assignment of separate ratings did not violate the 
prohibition against pyramiding under 38 C.F.R. § 4.14.  In 
this regard, the veteran has asserted that separate ratings 
should be assigned for residuals of traumatic brain injury 
and for myofascial pain syndrome.

With regard to the claim for a higher evaluation for 
residuals of the inservice head injury, by rating decision in 
August 1993, a noncompensable evaluation was assigned under 
Diagnostic Code (DC) 8045 (brain disease due to trauma).  
This DC provides that purely neurological disabilities such 
as seizures following trauma to the brain, will be rated 
under the DC's specifically dealing with such disabilities.  
Seizures of the left hand, a disability considered and 
awarded service connection status heretofore in this 
decision, is such a disability.  

By rating decision in December 1994, a 10 percent evaluation 
was assigned for residuals of traumatic brain injury with 
myofascial pain syndrome under DC 8045-9304.  DC 8045 
provides that purely subjective complaints such as headache, 
dizziness, insomnia, etc., recognized as symptoms of brain 
trauma, will be rated 10 percent and no more under DC 9304.  
This 10 percent rating will not be combined with any other 
rating for a disability due to brain trauma.  Ratings in 
excess of 10 percent for brain disease due to trauma under DC 
9304 are not assignable in the absence of a diagnosis of 
multi-infarct dementia associated with brain trauma.  Thus, 
the veteran should be afforded a VA neurology examination to 
assess the purely neurological disabilities present related 
to brain trauma, such as seizures of the left hand, so that 
all such disability may be rated under the DC specifically 
dealing with each such disability.  In particular, it must be 
determined whether a diagnosis of multi-infarct dementia 
associated with brain trauma is warranted.  If this diagnosis 
is rendered, then consideration of a rating in excess of 10 
percent for brain disease due to trauma should be considered 
under DC 9304.

Myofascial pain syndrome, which is part of the grant of 
service connection for residuals of head injury, is a 
disability that is not listed in the rating schedule.  When 
an unlisted condition is encountered it will be permissible 
to rate under a closely related disease or injury in which 
not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  38 
C.F.R. § 4.20.  Myofascial pertains to the fascia surrounding 
and separating muscle tissue.  Under 38 C.F.R. § 4.71a, 
schedule of ratings for the musculoskeletal system, 
disabilities involving the muscles such as myositis-
inflammation of the muscle (DC 5021), and myositis 
ossificans-ossification or deposit of bone in muscle with 
fibrosis causing pain and swelling in muscles (DC 5023), are 
closely related diseases to myofascial pain syndrome.  Thus, 
it is permissible to rate myofascial pain syndrome 
analogously to these disabilities.  DC 5024 provides that the 
diseases under DC's 5013 through 5024 will be rated on 
limitation of motion of the affected parts as degenerative 
arthritis.  DC 5003 provides that degenerative arthritis will 
be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  Thus, the veteran should be afforded a VA 
orthopedic examination.  The examiner should identify all 
joints that are affected by the service connected myofascial 
pain syndrome.  The RO should then rate all affected joints 
under the provisions of DC 5003.

Moreover, with regard to the evaluation of residuals of 
traumatic brain injury with myofascial pain syndrome, 
consistent with the holding in Esteban, the RO should 
consider whether separate ratings should be assigned for 
traumatic brain injury under DC's 8045 and 9304, and for 
myofascial pain syndrome under DC 5003.  

With regard to the evaluation of the service connected 
hypertension, the Board notes that the regulations pertaining 
to rating cardiovascular disabilities, which include 
hypertension, were revised effective January 12, 1998.  The 
Court has held that where the law or regulation changes after 
a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the appellant will apply unless 
Congress provided otherwise or permitted the Secretary of 
Veterans Affairs (Secretary) to do otherwise and the 
Secretary did so.  Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991).  The Court, in this case, did not specifically 
address the issue as to what effective date to assign if the 
liberalizing change was the most favorable to the claimant.  
However, the Court later addressed this matter in DeSousa v. 
Gober, 10 Vet. App. 461 (1997).  As the Court noted, 
38 U.S.C.A. § 5110(g) provides:  "[W]here compensation, 
dependency and indemnity compensation, or pension is awarded 
or increased pursuant to any Act or administrative issue, the 
effective date of such award or increase shall be fixed in 
accordance with the facts found but shall not be earlier than 
the effective date of the Act or administrative issue."  

The revised rating criteria for hypertension under Diagnostic 
Code (DC) 7101 are as follows:

Hypertensive vascular disease:  

Diastolic pressure predominantly 100 or 
more, or; systolic pressure predominantly 
160 or more, or; minimum evaluation for 
an individual with a history of diastolic 
pressure predominantly 100 or more who 
requires continuous medication for 
control...................10 

Diastolic pressure predominantly 110 or 
more, or; systolic pressure predominantly 
200 or more....................... 20 

Diastolic pressure predominantly 120 or 
more..............................40 

Diastolic pressure predominantly 130 or 
more...................... 60 

38 C.F.R. § 4.104 (Effective January 12, 1998).

Diagnostic Code provisions in effect prior to January 12, 
1998 and pertaining to hypertension are as follows:

Diastolic pressure predominantly 100 or 
more..............................10 

Diastolic pressure predominantly 110 or 
more with definite 
symptoms...................... 20 

Diastolic pressure predominantly 120 or 
more and moderately severe 
symptoms..............................40 

Diastolic pressure predominantly 130 or 
more and severe 
symptoms...................... 60 

38 C.F.R. § Part 4, as in effect prior to January 12, 1998.

The January 1995 statement of the case predates the issuance 
of the new cardiovascular rating criteria by 3 years and 
therefore the veteran's service connected hypertension has 
not been evaluated under the new rating criteria by the RO.  
Following completion of the development requested in this 
remand, the RO must consider the veteran's hypertension under 
both the old and new rating criteria. 

In addition, the Court has held that in cases concerning the 
rating of disorders, clinical findings must be related 
specifically to the applicable rating criteria.  Massey v. 
Brown, 7 Vet. App. 204 (1994).  Here, the existing clinical 
findings are not adequate to rate the veteran's hypertension 
and gastric ulcer disease under all of the applicable rating 
criteria.  Accordingly, the veteran should be afforded VA 
cardiovascular and gastrointestinal examinations which will 
provide complete clinical findings relative to the veteran's 
service connected hypertension and gastric ulcer disease.

Also in regard to the claim for higher evaluations for the 
service connected disabilities on appeal, the Court has held 
that unlike claims for increased ratings, "staged ratings" 
or separate ratings for separate periods of time based on the 
facts found may be assigned following the initial grant of 
service connection.  Fenderson v. West, 12 Vet. App. 119 
(1999).  In this case, as the August 1993 rating action 
appealed from was the initial grant of service connection for 
the service connected disabilities on appeal, the RO should 
consider the proper evaluations to be assigned for these 
disabilities pursuant to the Court's holding in Fenderson.

The Court has also held that the duty to assist the claimant 
in obtaining and developing available facts and evidence to 
support his claim includes obtaining all relevant medical 
records.  Littke v. Derwinski, 1 Vet. App. 90 (1990).  All 
current treatment records relative to the service-connected 
hypertension, gastric ulcer disease and residuals of 
traumatic brain injury with myofascial pain syndrome 
secondary to a closed head injury should be obtained to 
include those from the Long Beach VA medical center.

In view of the foregoing, the case is REMANDED to the RO for 
the following development:

1.  The RO should contact the veteran and 
obtain the names and addresses of all 
medical care providers who have treated 
him for hypertension, gastric ulcer 
disease and residuals of traumatic head 
injury with myofascial pain syndrome in 
recent years.  After securing any 
necessary releases, the RO should obtain 
all records that are not already 
contained in the claims folder to include 
those from the Long Beach VA medical 
center from August 1997 to the present.  
Once obtained, records should be 
permanently associated with the claims 
file.  

2.  The veteran should be afforded VA 
cardiovascular, gastrointestinal, 
neurology and orthopedic examinations.  
All disability should be evaluated in 
relation to its history with emphasis on 
the limitation of activity and functional 
loss due to pain imposed by the 
disabilities at issue in light of the 
whole recorded history.  The claims 
folder must be made available to the 
examiners for review prior to the 
examinations.  A copy of this Remand must 
be furnished to the examiners prior to 
the examinations.  All criteria in each 
of the relevant diagnostic codes must be 
addressed in order for the Board to 
evaluate each disability and justify to 
the veteran the rating to be assigned for 
each disability on appeal. 

The cardiology examiner should ascertain 
the current severity of the service- 
connected hypertension.  All indicated 
special tests and studies should be 
accomplished.  The examination report 
must contain sufficient clinical 
information so that the Board may address 
each and every criterion to be considered 
under the old and new versions of DC 
7101.  

The gastroenterology examiner should 
ascertain the current severity of the 
service connected gastric ulcer disease.  
All indicated special tests and studies 
should be accomplished.  The examination 
report must contain a complete listing of 
complaints, medical history and 
sufficient clinical information so that 
the Board may address each and every 
criterion to be considered under DC 7305.     

The neurology examiner should provide 
complete clinical findings for all 
manifestations referable to the service 
connected seizures of the left hand.  The 
examiner should also indicate whether a 
diagnosis of multi-infarct dementia 
associated with brain trauma is 
warranted.  All indicated special tests 
and studies should be accomplished.  

The orthopedic examiner should 
determine which muscle groups are 
affected by myofascial pain 
syndrome.  All indicated special 
tests and studies should be 
accomplished.  For each muscle group 
affected, the examiner should render 
an opinion as to whether it is at 
least as likely as not that 
myofascial pain syndrome is related 
to the residuals of brain injury in 
service.  For each muscle group that 
is affected by the service connected 
myofascial pain syndrome, the 
examiner should determine the degree 
of limitation of motion, if any, of 
every affected joint.  The examiner 
should also provide the normal range 
of motion for every affected joint.

The examiner should be asked to 
determine whether the myofascial 
pain syndrome affecting any joint 
causes weakened movement, excess 
fatigability, or incoordination; 
and, if feasible, these 
determinations should be expressed 
in terms of the degree of additional 
range of motion loss or ankylosis 
due to any weakened movement, excess 
fatigability, or incoordination.  
The examiner should also be asked to 
express an opinion on whether it is 
at least as likely as not that 
myofascial pain syndrome affecting 
any joint causes weakened movement, 
excess fatigability, or 
incoordination; and, if feasible, 
these determinations should be 
expressed in terms of the degree of 
additional range of motion loss or 
ankylosis due to any weakened 
movement, excess fatigability, or 
incoordination.  The examiner should 
also be asked to express an opinion 
as to whether it is at least as 
likely as not that pain could 
significantly limit functional 
ability during flare-ups or when the 
joint is used repeatedly over time.  
This determination should also, if 
feasible, be portrayed in terms of 
the degree of additional range of 
motion loss or ankylosis due to pain 
on use or during flare-ups. 

3.  Upon receipt of the examination 
reports, the RO should review the 
examination reports to ensure that they 
are adequate for rating purposes.  If an 
examination is inadequate for any reason, 
the RO should return the examination 
report to the examining physician and 
request that all questions be answered.

4.  After completion of the requested 
development, the RO should review the 
veteran's claims.  Consideration should 
be given to the holdings in Karnas, 
Massey Esteban and Fenderson and it 
should be determined whether separate 
ratings should be assigned for residuals 
of traumatic brain injury and for 
myofascial pain syndrome.  If the action 
taken remains adverse to the veteran in 
any way, he and his representative should 
be furnished an appropriate supplemental 
statement of the case to include the 
provisions of 38 C.F.R. § 3.655 in the 
event that the veteran fails to appear 
for a scheduled examination.  If the 
veteran fails to appear for a scheduled 
examination, the RO should include 
verification in the claims folder as to 
the date the examination was scheduled 
and the address to which notification was 
sent.  The RO should also include a copy 
of the letter(s) notifying the veteran of 
the scheduling of an examination and 
notifying him of the consequences for 
failure to appear for an examination.  
The veteran and his representative should 
then be afforded a reasonable opportunity 
to respond. 

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is informed, but he has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purpose 
of this REMAND is to obtain additional information and to 
ensure due process of law.  No inference should be drawn 
regarding the final disposition of the claim as a result of 
this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Iris S. Sherman
	Member, Board of Veterans' Appeals







